Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Preliminary Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 SAKS INCORPORATED (Name of Registrant as Specified in Its Charter) P. Schoenfeld Asset Management LP P. Schoenfeld Asset Management GP LLC Peter Schoenfeld PSAM Texas Master Fund Ltd. PSAM Texas Fund Limited PSAM Texas Fund L.P. Synapse IV LLC PSAM WorldArb Master Fund Ltd. PSAM WorldArb Fund Limited PSAM WorldArb Partners L.P. WSCI Limited Partnership Synapse I LLC Spartan Partners L.P. Dhananjay M. Pai (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2009 Annual Meeting of the Shareholders of Saks Inc. Preliminary Proxy Statement of P. Schoenfeld Asset Management LP P. Schoenfeld Asset Management GP LLC Peter Schoenfeld PSAM Texas Master Fund Ltd. PSAM Texas Fund Limited PSAM Texas Fund L.P. Synapse IV LLC PSAM WorldArb Master Fund Ltd. PSAM WorldArb Fund Limited PSAM WorldArb Partners L.P. WSCI Limited Partnership Synapse I LLC Spartan Partners L.P. Dhananjay M. Pai PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY Dear Fellow Saks Shareholder, This preliminary proxy statement and the enclosed GOLD proxy card are being furnished to shareholders of Saks Inc. (Saks) in connection with the solicitation of proxies by P. Schoenfeld Asset Management LP (PSAM) and other Participants (as defined below) in this solicitation to be used at the 2009 annual meeting of shareholders of Saks, including any adjournments or postponements thereof and any meeting held in lieu thereof (the Annual Meeting).
